Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-12 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regard claim 1 and 13, a primary reason why it is deemed novel and non-obvious over the prior art of record to homogenize a cylindrical glass blank by rotating/mixing the cylindrical blank ends temporarily non-coaxial with each other as instantly claimed is that while the prior art Fujinoki et al (US-5790315-A) teaches rotating/mixing the cylindrical blank ends coaxially, pressing the blank into a ball, rotating said ball 90°, rotating/mixing and elongating said ball into a cylindrical blank again, it does not teach of mixing the cylindrical blank with the ends being temporarily non-coaxial. While Edmundson (US-1038455-B2) teaches of a glass lathe with chucks that are coaxially adjustable intended to fix bent blanks. Edmundson does not teach of mixing/homogenizing of the blank; Fujinoki provides no motivation to use Edmundson’s glass lathe with adjustable chucks for non-coaxial ends in the homogenization method because to do so would be in hindsight for one of ordinary skill in the art.

Closest prior art documents:
WO-2008138744-A1 teach of a substantially vertical orientation with a tilt or skewed central axis
US-3485613-A teaches of a similar ratio of zone length to diameter with regards to the shear zone width
US-3607205-A teaches of modifying movement of the heat source with respect to the shear zone and lathe chuck rotation to homogenize the cylindrical blank
WO-2016118144-A1 teaches of a single vertical clamp drawing apparatus with an offset from the central axis
US-20060117798-A1 and US-20030066313-A1 teaches of bending glass pipe in a lathe but not homogenizing
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741